I am not in accord with the majority in holding that appellant is entitled to bail. The case has been before this court on its merits, Gragg v. State, 186 S.W.2d 243. The facts are the same. I was of the opinion then that the circumstances were sufficient to support the conviction, and so expressed myself. I have not changed my position. Inasmuch as the majority in that appeal has held the evidence sufficient, and inasmuch as a Dallas County jury has once given him the death penalty under the evidence in the case, I am unable to understand how we could now hold that his guilt is not evident and that a jury may not give him the death penalty when the case is tried. If the evidence is sufficient, the circumstance of a man taking the life of his wife and his step-son for the purposes clearly developed *Page 13 
by the evidence precludes the possibility of any mitigating circumstance.
Neither am I able to see why a bond of Five Thousand Dollars in each case should be fixed. There is no evidence in this appeal which will justify so small a bond.
I respectfully dissent from my associates in the conclusion which they have reached and am unable to join in the approval of the foregoing opinion.